Citation Nr: 1031298	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease, L4-5 and L5-S1.

2.  Entitlement to service connection for a bilateral knee 
disability. 

3.  Entitlement to service connection for a bilateral wrist and 
hand disability, claimed as carpal tunnel syndrome.   


ATTORNEY FOR THE BOARD
 
L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1954 to October 
1957, and from January 1958 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 RO decision, which increased the 
evaluation for the Veteran's lumbar spine disability to 20 
percent and denied service connection for bilateral wrist and 
hand conditions (claimed as carpal tunnel syndrome) and a 
bilateral knee pain condition.  These issues were remanded by the 
Board for further development in February 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease, 
L4-5 and L5-S1 is manifested by limitation of motion, complaints 
of pain, and slight neurologic abnormalities of the bilateral 
legs, with no ankylosis or incapacitating episodes.  

2.  A bilateral knee disability is not shown by the most 
probative and credible evidence of record to be etiologically 
related to a disease, injury, or event in service and was not 
shown to have been manifested within a year of service.

3.  A bilateral wrist and hand disability, to include carpal 
tunnel syndrome, is not shown by the most probative and credible 
evidence of record to be etiologically related to a disease, 
injury, or event in service and was not shown to have been 
manifested within a year of service.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for service-connected degenerative disc disease, L4-5 and L5-S1 
have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5242 (2009).

2.  A bilateral knee disability was not incurred in or aggravated 
by active service, and may not be presumed to have been incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  A bilateral wrist and hand disability, to include carpal 
tunnel syndrome, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in January 2005, September 2005, March 2009 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional information 
or evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, the March 2009 letter described how 
appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination with regard to his bilateral wrist and 
hand disability (carpal tunnel syndrome) claim  in March 2010.  
The Board notes that the examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and noted 
the Veteran's assertions.  The Board finds this examination 
report and opinion to be thorough and complete.  Therefore, the 
Board finds this examination report and opinion are sufficient 
upon which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  In determining 
this opinion to be adequate, the Board acknowledges that the 
examiner did not note that the Veteran sought treatment on an 
isolated occasion for a left wrist injury in service.  However, 
for reasons which will be discussed in detail below, the Board 
does not find this error renders the opinion inadequate. 

With regard to the Veteran's claim for service connection for a 
bilateral knee disability, the Board notes that a VA examination 
was not provided specifically for this claim.  However, a VA 
physician conducted a peripheral nerves examination in July 2006.  
This physician reviewed the claims file, examined the Veteran, 
and considered his assertions of knee pain.  In September 2006, 
this same examiner determined that the evidence did not support 
the Veteran's reports of knee pains for 40 years.  Additionally, 
he specifically found that many of the Veteran's symptoms were a 
manifestation of his lumbar spine condition (as opposed to 
manifestations of a separate and distinct knee disability).  The 
Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
However, in consideration of the September 2006 opinion, along 
with the other medical evidence of record, to include the 
Veteran's service treatment records, the Board finds that the 
claims file contains sufficient evidence to decide this claim and 
the ordering of another VA examination for further consideration 
of this claim is unnecessary.  
  
With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

With regard to the Veteran's claim for an increased rating for 
service-connected degenerative disc disease, L4-5 and L5-S1, the 
Veteran was provided an examination which addressed this claim 
most recently in March 2010.  There is no objective evidence 
indicating that there has been a material change in the severity 
of this service-connected disability since he was last examined.  
See 38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The Board finds this examination report to be 
thorough and consistent with contemporaneous VA treatment 
records.  The examination in this case is adequate upon which to 
base a decision with regards to this claim. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2008).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease, L4-5 and L5-S1.

The Board notes that a December 1974 rating decision granted 
service connection for degenerative disc disease, L4-5 and L5-S1 
and assigned a 10 percent evaluation.  In October 2003, the 
Veteran filed a claim for an increased evaluation.  In a June 
2004 rating decision, this evaluation was increased to 20 
percent, effective October 14, 2003, under Diagnostic Code 5242.  
The Veteran seeks a higher rating.

The schedule for rating spine disabilities was changed, effective 
September 26, 2003, to provide for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Diagnostic codes for all diseases and injuries to the spine were 
renumbered.  As the Veteran's claim was received in October 2003, 
only the current rating formula must be considered and any 
regulation changes made prior to the September 26, 2003 changes 
are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
is assigned for forward flexion of the cervical spine at 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2009).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  Id.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks 
during the past 12 months; a 20 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination in 
May 2004.  At this examination, the Veteran reported that he has 
had problems with his low back for a long period of time.  He 
stated that, when he makes a wrong move, twists, or tries to lift 
something, it may go out.  The Veteran indicated that he feels 
like his spasm of his back is coming on while he stops what he is 
doing.  The Veteran was noted as having a normal gait.  Range of 
motion of his lumbar spine was noted as being impaired with 5 
degrees backward extension, right and left lateral flexion 20 
degrees, right and left lateral rotation 25 degrees, and 45 
degrees forward flexion.  It was noted that there is spasm of the 
paravertebral lumbar musculature, which is not overcome by 
exercise.  Deep tendon reflexes were sluggish, but present in the 
knees and ankles bilaterally.  The Veteran was diagnosed with 
degenerative disc disease of the lumbar spine, by history. 

The Veteran underwent a VA spine examination in July 2006; 
however, the findings reported pertained to the cervical spine.  
The Veteran also underwent a peripheral nerve examination in July 
2006.  Diagnosis included lumbar disk arthropathy 30 - 40 years 
with absent lower extremity reflexes but preserved bulk and 
sensation.  It was noted that the Veteran could bend to put his 
head on the table but range of motion findings were not reported 
in degrees.  A September 2006 addendum indicated that the loss of 
lower extremity reflexes and the ataxic gait are much more likely 
to be from lumbar disk disease plus the side effects of multiple 
medications.

The Veteran underwent a VA examination most recently in March 
2010.  The examiner reviewed the claims file and noted that the 
Veteran cannot walk without a wheeled walker.  In fact, standing 
completely straight is no longer possible and walking requires a 
fixed flexed position.  He has daily back pain with numbness in 
both lower extremities.  The Veteran reported a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and pain.  
The Veteran also described a shooting, radiating pain in the 
right lateral thigh, which stops at the knee.  The Veteran 
reported severe weekly flare-ups which last hours at a time.  The 
Veteran reported no incapacitating episodes.  Upon physical 
examination, it was noted that the Veteran cannot stand fully 
erect.  To walk, he must lean on a wheeled walker.  His gait is 
slow with poor propulsion and some halting behavior.  His stance 
is widened.  The Veteran was noted as having kyphosis, lumbar 
flattening, and scoliosis.  Upon examination, the Veteran was 
noted as having guarding, pain with motion, and weakness of the 
left and right thoracic sacrospinalis.  The Veteran was noted as 
not having spasm, atrophy, or tenderness of the left and right 
thoracic sacrospinalis upon examination.  The examiner noted that 
there is no muscle spasm, localized tenderness, or guarding  
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  Upon sensory examination, the Veteran was noted 
as scoring a 2 out of 2 bilaterally with regard to pain, light 
touch, and position sense.  With regard to vibration, he scored a 
2 out 2 on the right side and a 1 out of 2 on the left side.  
Upon motor examination, he was noted as having active movement 
against some resistance with regard to bilateral hip extension, 
bilateral knee flexion, and bilateral knee extension.  The 
Veteran was noted as having active movement against full 
resistance with regard to bilateral ankle dorsiflexion, bilateral 
ankle plantar flexion, and bilateral toe extension.   The 
examiner noted that the Veteran had right quadriceps weakness.  
Further reflex examination revealed the Veteran to be hypoactive 
when tested bilaterally for knee jerk and ankle jerk.  He was 
noted as normal bilaterally with regard to plantar (Babinski).  
The Veteran was noted as having a flexion of 0 to 60 degrees, an 
extension of -10 to 0 degrees, left lateral flexion of 0 to 15 
degrees, left lateral rotation of 0 to 30 degrees, right lateral 
flexion of 0 to 12 degrees, and right lateral rotation of 0 to 40 
degrees.  The examiner noted that there is objective evidence of 
pain following repetitive motion, and there are additional 
limitations after 3 repetitions of range of motion.  It was noted 
that the most important factor is pain.  After repetitive motion, 
the Veteran was noted as having a flexion of 0 to 50 degrees, a 
left lateral rotation of 0 to 25 degrees, and a right lateral 
rotation of 0 to 38 degrees.  X-rays revealed no bony ankylosis.  
The examiner noted that the Veteran is retired, as he was 
eligible by age or duration of work.

VA records show continued complaints of and treatment for low 
back pain.

The Board notes that the Veteran's service-connected lumbar disc 
disease is currently evaluated at 20 percent.  As the medical 
evidence of record does not reflect that the Veteran has 
unfavorable or favorable ankylosis of the entire thoracolumbar 
spine or the entire spine, or a forward flexion of the 
thoracolumbar spine that is limited to 30 degrees or less, an 
increased rating may not be warranted under the General Rating 
Formula for Diseases and Injuries of the Spine. 

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board notes 
that there is no indication in the medical evidence of record 
that the Veteran has experienced any incapacitating episodes.  
The Veteran specifically denied having any incapacitating 
episodes at the  March 2010 VA examination.  As such, an 
increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, must be evaluated separately 
under the appropriate diagnostic code.  The Board notes that the 
Veteran has complained of radiating pain down his bilateral lower 
extremities.  Additionally, in the July 2006 peripheral nerve 
examination report, it was noted that the Veteran had lumbar disk 
arthropathy 30 - 40 years with absent lower extremity reflexes 
but preserved bulk and sensation.  

At the May 2004 VA examination, deep tendon reflexes were 
sluggish, but present in the knees and ankles bilaterally.

While the Board has considered assigning the Veteran an increased 
rating based on neurologic abnormalities of the bilateral legs or 
radiculopathy, the Board finds that the most recent examination 
results do not reflect that the Veteran has a neurologic 
abnormality that is beyond slight in nature, in order to warrant 
an increased rating under Diagnostic Code 8520.  As noted above, 
on motor examination at the March 2010 VA examination, the 
Veteran was noted as having active movement against full 
resistance or active movement against some resistance with regard 
to bilateral extremities.  With the exception of the left side 
vibration sensory examination, the Veteran was recorded as a 2 
out 2 with regard to vibration, pain, light touch, and pinprick.  
While the Veteran was noted as being primarily hypoactive on the 
reflex examination, he was not absent reflexes.  Thus, the Board 
has considered the Veteran's complaints of radiating pain and 
noted that it appears he does have some neurologic abnormality in 
the lower extremities.  However, in light of the aforementioned 
objective neurologic findings, the Board concludes that a 
separate 10 percent rating is not warranted for either lower 
extremity under the criteria of Diagnostic Code 8520 based on 
mild, incomplete paralysis of the sciatic nerve, as the objective 
medical evidence of record reveals a disability that is not 
beyond the level of being slight in severity.

With regard to assigning a higher disability rating according to 
38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran 
reported a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain at the March 2010 VA examination.  
Additionally, the examiner noted that there was objective 
evidence of pain following repetitive motion and additional 
limitations after 3 repetitions of range of motion.  However, 
even considering additional limitation of motion after repetitive 
movement, the Veteran still did not meet the criteria for an 
increased evaluation based on range of motion.  Therefore, while 
the Board notes the Veteran's complaints and concedes that he 
demonstrates additional limitation of motion due to pain 
following repetitive motion, this additional limitation of motion 
or function is not significant enough to meet the criteria for a 
higher evaluation.  As such, the Board concludes that the 
preponderance of the evidence is against assigning a disability 
rating in excess of 20 percent based on functional loss. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Veteran has not identified any specific factors 
which may be considered to be exceptional or unusual in light of 
VA's schedule of ratings.  There is no evidence that the Veteran 
requires frequent or lengthy periods of hospitalization for his 
service-connected disability, and there is no evidence of any 
finding of exceptional symptomatology or limitation beyond that 
contemplated by the schedule of ratings.  The Board notes that 
the Veteran reported in a June 2005 statement that he retired at 
age 55 because of his knees and his back.  However, the Board 
finds no medical evidence of record to support this assertion.  
In fact, it was noted at the March 2010 VA examination that the 
Veteran retired due to eligibility by age or duration of work.  
Therefore, the Board finds that the most credible evidence of 
record reveals that his service-connected disability was not 
responsible for his retirement, and the evidence does not 
otherwise demonstrate that this disability markedly interfered 
with employment.  As such, the Board finds that a 20 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the Veteran, and that the requirements 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board concludes that the preponderance of the evidence is 
against assigning a rating in excess of 20 percent for the 
Veteran's service-connected degenerative disc disease, L4-5 and 
L5-S1, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, supra; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment 
of staged ratings is not for application.  Hart, supra.

2.  Entitlement to service connection for a bilateral knee 
disability. 

The Veteran contends that he currently has right and left knee 
disabilities that are related to his active military service.  In 
his December 2004 notice of disagreement (NOD), the Veteran 
reported that during his first 4 years in the Air Force he worked 
on the flight line cleaning and loading heavy weapons.  He 
indicated that he had problems with both of his knees and went on 
sick call a few times.  He also stated that between 1954 and 
1957, he fell out of the bomb bay door of a B-36 on both of his 
knees.  He reported that he got out of the Air Force at the end 
of his enlistment because of his heavy duties and he later 
reenlisted to go into communications.  He also reported that he 
hurt his right knee again while performing combat-training 
exercises at Ft. Campbell.  In a June 2005 statement, the Veteran 
asserted that he spent over 6 hours standing, laying and on his 
knees on the flight line during the Cuban crises at Shaw Air 
Force Base.  Additionally, in his December 2006 VA Form 9 Appeal, 
the Veteran indicated that his knee pains are caused partly by 
cold weather assignments during service.

A review of the Veteran's service treatment records reflects no 
complaints, treatment, or diagnoses of a disability of either 
knee.  In a report of medical history completed for retirement in 
November 1973, he specifically denied having any history of a 
tricked or locked knee, or of having any swollen or painful 
joints.

VA records show complaints of chronic bilateral knee pain, and x-
ray findings confirm bilateral osteoarthritic changes.  In 
September 2000, the Veteran reported that, about 25 years ago, he 
fell out of an airplane onto the tarmac and his right knee 
swelled up.  In an October 2004 VA treatment record, the Veteran 
reported that his bilateral knee pain has been present for a 
decade but has gotten progressively worse over the past 9 months 
since he has increased his activity.  

In July 2006, the Veteran underwent a peripheral nerves VA 
examination.  The examiner reviewed the claims file.  The Veteran 
reported that his chief problems are his joints, knees, and his 
back.  The examiner noted that the Veteran walked into his 
examination with multiple braces on each knee.  Upon examination 
of the Veteran, the examiner diagnosed him with patellar disc 
arthropathies, worse on the right, for 40 years with slightly 
ataxic gait, absent lower extremity reflexes, but preserved 
sensation.  The examiner noted that the range of motion in his 
knees is somewhat limited by pain.  In a September 2006 VA 
addendum, this same physician clarified his previous opinion by 
noting that the Veteran complained of knee pains for 40 years but 
there was no specific signs to corroborate those pains.  His loss 
of lower extremity reflexes and the ataxic gaits are much more 
likely to be from his lumbar disc disease plus the side effects 
of multiple medications. 

With regard to establishing service connection on a presumptive 
basis under 38 U.S.C.A. § 1112, the Board notes that there is no 
medical evidence indicating that the Veteran had a diagnosis of 
arthritis of either knee to a compensable degree within one year 
of discharge from active duty.  Therefore, service connection for 
arthritis of either knee cannot be granted on a presumptive basis 
under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Currently, there is no medical evidence of record indicating that 
the Veteran complained of, sought treatment for, or was diagnosed 
with a disability of either knee while in service.  Furthermore, 
there is no medical evidence of record that the Veteran currently 
has a disability of either knee that was caused or aggravated by 
his active duty service.  Moreover, a VA physician who reviewed 
the claims file and examined the Veteran noted that, while the 
Veteran complained of knee pains for 40 years, there was no 
specific signs to corroborate those pains; the Veteran's loss of 
lower extremity reflexes and the ataxic gaits are much more 
likely to be from his lumbar disc disease plus the side effects 
of multiple medications.  Therefore, given this opinion, the 
Board finds that the preponderance of the evidence is against 
granting service connection on a direct basis.  See Shedden, 
supra.   

The Board acknowledges the Veteran's contention that he has a 
bilateral knee disability as a result of his active duty service.  
The Veteran is competent to describe experiencing pain and other 
symptoms in his knees during and since service.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, it must be 
considered that the Veteran denied any knee or joint problems at 
separation, and that in 2004, he reported having only a 10 year 
history of bilateral knee pain.  Given the Veteran's inconsistent 
statements as to the history of his knee problems, the Board 
ultimately places far more weight on the opinion of the competent 
health care specialist discussed above.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability, and the 
benefit-of-the-doubt rule is not for application.  

3.  Entitlement to service connection for a bilateral wrist and 
hand disability, claimed as carpal tunnel syndrome. 

The Veteran also contends he has a bilateral wrist and hand 
disability or carpal tunnel syndrome that is related to his 
active military service.  In his NOD, the Veteran reported that 
his problems were from typing and that although he did not have 
numbness in the military, he did have pain in his wrists and 
hands.  In a March 2005 statement, he reported that he spent 16 
years in the Communication Center Operations typing.  He argues 
that the repetitive hand and wrist motion caused his carpal 
tunnel syndrome.  The Veteran submitted copies of personnel 
records supporting his statements that he worked in the 
communications center.

A review of the Veteran's service treatment records reveals that 
the Veteran reported on a February 1954 Report of Medical History 
that he fractured his left wrist in 1951.  In an October 1957 
Report of Medical Examination, it was noted that the Veteran 
fractured his left wrist in 1953.  However, it was further noted 
that there were no complications or sequelae.  In a 1958 service 
treatment record, it was noted that the Veteran injured his left 
wrist playing baseball.  X-ray was reported as negative.  In 
October 1968, he fell on his right wrist and injured it.  X-ray 
was reported as negative for fracture.

VA records show continued complaints of bilateral wrist and hand 
pain and a diagnosis of carpal tunnel syndrome.  A note dated in 
September 2000 indicates that hand films showed severe 
osteoarthritis with left scapholunate dissociation.  In May 2002, 
the Veteran underwent surgery on the left.  Surgery was 
subsequently scheduled on the right, but was apparently canceled 
by the Veteran.

The Veteran underwent an examination in July 2006 and the 
diagnosis included carpal tunnel arthropathy with wrist pains for 
30 years with normal bulk and strength today.  However, in a 
September 2006 addendum, this same physician clarified this 
previous statement by noting that the complaint of wrist pain for 
30 years was not correlated with any wrist abnormalities on the 
July 2006 examination.  

The Veteran underwent a new VA examination in March 2010.  The 
examiner reviewed the claims file and noted that she did not find 
documentation in the claims file but of one wrist sprain while in 
the military.  At this examination, the Veteran reported that his 
job duties, which included flight line mechanic as well as duties 
lifting and carrying, caused hand and wrist issues.  After 
reviewing the Veteran's medical records and examining the 
Veteran, the examiner diagnosed the Veteran with severe chronic 
left median neuropathy at the wrist (carpal tunnel syndrome); 
moderately severe right median neuropathy at the wrist (carpal 
tunnel syndrome); and mild, chronic demyelinating right ulnar 
neuropathy at the elbow.  The examiner stated that the majority 
of the Veteran's symptoms are attributed to his bilateral carpal 
tunnel syndrome.  The Veteran was also diagnosed with bilateral 
wrist osteoarthritis.  In conclusion, the examiner noted that a 
right wrist injury was reported in the Veteran's military files 
(no left injury was ever documented) and, after x-rays, a sprain 
was diagnosed.  No other reports of hand or wrist issues were 
found.  It is not anticipated that the right wrist injury was 
anything other than an acute injury without any long-term 
outcomes.  The examiner stated that she found no evidence that 
the Veteran had or developed osteoarthritis or carpal tunnel 
related to his military service.  Therefore, the examiner 
determined that it is less likely than not that the Veteran's 
carpal tunnel syndrome or that his wrist osteoarthritis was 
related to his military service.  

The Board notes that, in rendering this opinion, the examiner 
acknowledged the Veteran's in-service right wrist injury but 
failed to note the service treatment record revealing that the 
Veteran injured his left wrist playing baseball in 1958.  
However, as there is no indication in the medical evidence of 
record or the lay assertions that the Veteran suffered a chronic 
disability as a result of this isolated left wrist injury; x-rays 
from that time period were negative; the Veteran has indicated 
that he is claiming service connection for carpal tunnel syndrome 
as a result of  spending 16 years typing in the Communication 
Center Operations, not service connection for residuals of a 
baseball injury; and the examiner at the March 2010 VA 
examination specifically noted that the majority of the Veteran's 
symptoms are attributed to his bilateral carpal tunnel syndrome, 
the Board finds no indication that knowledge of this isolated 
1958 injury would affect the March 2010 VA opinion.  As such, the 
Board finds the March 2010 VA opinion to be competent and 
probative with regard to the matter on appeal.  

With regard to establishing service connection on a presumptive 
basis under 38 U.S.C.A. § 1112, the Board notes that there is no 
medical evidence indicating that the Veteran had a diagnosis of 
arthritis of either hand or wrist to a compensable degree within 
one year of discharge from active duty.  Therefore, service 
connection for arthritis of the hands or the wrists cannot be 
granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Currently, there is no competent medical evidence of record 
indicating that the Veteran has a bilateral wrist and hand 
disability or carpal tunnel syndrome that was caused or 
aggravated by his active duty service.  Moreover, it was 
specifically determined by the examiner who rendered the March 
2010 VA opinion that it is less likely than not that the 
Veteran's carpal tunnel syndrome or that his wrist osteoarthritis 
was related to his military service.  As such, the Board finds 
that the preponderance of the evidence is against granting 
service connection on a direct basis.  See Shedden, supra.   

The Board acknowledges the Veteran's contention that he has 
carpal tunnel syndrome as a result of his active duty service.  
As noted above, the Veteran is competent to describe experiencing 
pain and other symptoms in his hands and wrists during and since 
service.  See Washington, supra.  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions.  Espiritu, supra.  Therefore, while his statements 
are of some probative value, the Board places far more probative 
weight on the opinion of the competent health care specialist 
discussed above.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a bilateral wrist and hand disability, 
claimed as carpal tunnel syndrome, and the benefit-of-the-doubt 
rule is not for application.  




ORDER

Entitlement to an evaluation in excess of 20 percent for service-
connected degenerative disc disease, L4-5 and L5-S1 is denied.

Entitlement to service connection for a bilateral knee disability 
is denied. 

Entitlement to service connection for a bilateral wrist and hand 
disability, claimed as carpal tunnel syndrome is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


